UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2015 Item 1. Report to Stockholders. “STOCKS ARE SELDOM CHEAP & POPULAR AT THE SAME TIME.” – Ernest C. Villere (1904-1986) VILLX & VLEQX Semi-Annual Report February 28, 2015 The market is a place where those who try to follow the popular trends end up behind them. In our opinion, the key to real growth is value, finding the quiet order within the chaos. At Villere & Company, we use time-tested methods of deep research, a teamwork approach, and a focus on innovation to look for long-term investments that could offer stability and have the potential to outperform the market. For over a century, it’s been our tradition. Find out more and see the latest national media coverage of the firm at: villere.com. Villere Funds Table of Contents A Message to Our Shareholders 2 Sector Allocation 8 Expense Example 10 Schedules of Investments 12 Statements of Assets and Liabilities 18 Statements of Operations 19 Statements of Changes in Net Assets 20 Financial Highlights 22 Notes to Financial Statements 24 Additional Information 35 Privacy Notice Inside Back Cover Villere Funds February 28, 2015 To Our Fellow Shareholders: As a reminder, we launched the Balanced Fund in 1999 to invest in both stocks and bonds.In 2013, we decided to introduce the Equity Fund for investors that were not interested in bonds.Generally speaking, the stocks held in the Villere Equity Fund will be similar (but not identical) to the equity portion of the Villere Balanced Fund.Individual stock weightings will also differ between the two Funds. Villere Balanced Fund Performance As of February 28, 2015, the Villere Balanced Fund had a one-year return of 1.66%, a five-year annualized return of 14.89%, a ten-year annualized return of 7.78%, and annualized return since inception of 8.81%. Since Average Annual Total Returns Inception for Period Ending 2/28/15 6 Mos.* 1 Year 5 Years 10 Years 9/30/99 Villere Balanced Fund -4.06 % Barclays Capital Intermediate Government/Credit Bond Index % Lipper Balanced Fund Index % S&P 500 Total Return Index % * Not Annualized. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Current performance data to the most recent month end may be obtained by visiting www.villere.com.As of the most recent prospectus, the gross expense ratio for the Villere Balanced Fund was 0.87%. While our performance has lagged our peer groups for the six month period as measured by the Barclays Capital Intermediate Government/Credit Bond Fund Index, Lipper Balanced Fund Index, and S&P 500 Index, our longer term track record remains strong.While we were in the disappointing 96th percentile of Morningstar’s Moderate Target Risk peer group over the one year period at February 28, 2015, we remained in the top 1 percent and top 7 percent for the trailing five and ten year periods, respectively.These percentiles compare us to 833, 632, and 434 funds, respectively, and are based on annualized returns for each time period. 2 Villere Funds The stock market has continued its strong recovery, with the S&P 500 up a stunning 206% since its bottom on March 6, 2009.In the twelve months ending February 28, 2015, the S&P 500 was up 16%.Given this massive rally and 10 year U.S. Treasuries hovering in the 2% yield range, investors are justifiably concerned that a market correction is coming.We, too, have some concern that this rally must eventually end and are being exceedingly cautious in deploying your capital.We continue to search for companies that remain cheap or misunderstood; where we believe we are able to identify hidden value. Villere Equity Fund Performance As of February 28, 2015, the Villere Equity Fund has been operating for 21 months.The Fund has returned 6.88% since inception (annualized), which is unfortunately behind both the S&P 500 Total Return Index and the Lipper Mid-Cap Growth Fund Index since its inception. Since Average Annual Total Returns Inception for Period Ending 2/28/15 6 Mos.* 1 Year 5/31/13 Villere Equity Fund -5.20 % % % Lipper Mid-Cap Growth Fund Index % % % S&P 500 Total Return Index % % % * Not Annualized. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Current performance data to the most recent month end may be obtained by visiting www.villere.com.As of the most recent prospectus, the gross expense ratio for the Villere Equity Fund was 1.26%. We are not satisfied with this performance.That said, we have no intention of changing our strategy, which has served our clients well over the longer term, and is discussed further below. General Discussion As you may recall, our dream investment is a U.S.-domiciled publicly traded company that dominates its niche, is run by a terrific management team, is growing earnings, has little or no debt, and is valued reasonably.Suffice it to say, we are not the only investors seeking such an investment.We often rely on our long-term perspective to buy stocks that face short-term issues that frighten away other investors, thus allowing the shares to trade at attractive 3 Villere Funds valuations.We seek to build portfolios of only our twenty to twenty-five best stock ideas and to hold stocks until our thesis changes or we consider the share price to be unsustainably high.We typically hold stocks for three to five years or more.In addition to minimizing trading costs, this long holding period should create a lower tax burden for our taxable investors. We attribute our weak short-term performance to a few key items.First, our two oil exploration and production investments, Sanchez and Oasis, were both decimated by the plummeting price of oil (from about $100 in June to about $50 at the end of February).We clearly were surprised by this steep and rapid decline, as each of these two stocks lost more than half of their value during the period.Second, both of last year’s top stock winners in our portfolio, Conn’s and 3D Systems, fell significantly off their highs.Although 3D Systems disappointed investors with its sales growth and its profit margins, we continue to believe in the long term prospects for this exciting company and industry.At Conn’s, investors (including us) grew increasingly concerned with the creditworthiness of the company’s consumer base.We sold our entire positions in Oasis and Conn’s during the last six months, but continue to hold Sanchez and 3D Systems. In addition to Oasis and Conn’s, we also exited our position in Edwards Lifesciences, which has been a terrific performer for us.While we believe that the prospects for Edwards’ innovative transcatheter aortic heart valve replacement (or TAVR) are strong, we felt that its valuation is no longer as compelling as some other opportunities that we have identified.We also sold our position in KLX, which we received as the spinout of BE Aerospace’s consumables division. New stocks added to the portfolio included two technology companies that should benefit from the 10,000 baby boomers turning 65 every day.Financial Engines is an innovative company used to help 800,000 people manage $100 billion in retirement investments.In a nutshell, large employers hire Financial Engines to help their employees manage their 401(k) retirement plans.The company was co-founded by noted investment researcher and Nobel laureate Bill Sharpe, and uses technology to aid investors in making customized decisions for their retirement.The fact that 1/3 of Fortune 500 companies use their services is a validation of our view, as AT&T and Microsoft recently joined the likes of Ford, Raytheon, Dell, and Bristol-Myers Squibb as customers. The second new investment that plays on the retirement theme is DST Systems.DST is a provider of technology and business processing to financial services, healthcare, and customer communications.We use DST’s 4 Villere Funds Vision platform to track holders of our mutual funds, for example, because of its ability to seamlessly handle a massive amount of data in a reliable, highly-secure manner.Customers are very sticky – their top 5 financial services clients have been with them for 30 years on average; don’t tell them, but we wouldn’t dare move our business for something this critical.More importantly, we believe that investors have been overlooking the huge amount of non-core assets that the company has been shedding, as it has been paying out about $100 million to shareholders each quarter since 2013.We believe that over the next two years they will liquidate close to another billion dollars that they can use to buy back stock and reduce debt, further strengthening their balance sheet. While we know better than to make guarantees, we’re willing to make investments in companies that do.We bought shares of discount men’s clothing retailer Men’s Wearhouse after the company purchased rival haberdasher Jos. A. Bank.Our thesis on this purchase is two-fold: first, we think that this merger will have the dual impact of allowing the two brands to be less aggressive in their price war; second, there is a meaningful opportunity to eliminate costs in the combined company.Like Jos. A. Bank’s infamous buy one get three suits (or more) promotions, we think each share of Men’s Wearhouse gives investors interest in a growing retailer, the top formalwear rental operation in the United States with $430 million in revenues and 85% gross margins, and an opportunity for as much as $150 million in synergies from the Jos. A. Bank acquisition.While other investors worry about short term issues regarding the company’s management change and the integration of Jos. A. Bank, we are focused on the $6 per share of earnings power that management expects in 2017.Our store checks confirmed that they have a distinct selling style that increases sales and we believe that there is plenty of “low-hanging fruit to pluck” as these techniques get implemented at Jos. A. Bank. We will continue to invest your money the way we always have, and will conduct extensive due diligence to assemble a portfolio of companies with great management teams, strong earnings power, and enviable market positions.We will continue to maintain concentrated portfolios of only our best ideas.As a result, we expect that our Funds will likely be more volatile than our peers, but we believe that our investors will be compensated for this volatility. We thank both our existing customers as well as all of the advisors who have purchased the Funds for their clients for doing their due diligence and scouring the planet for mutual funds. 5 Villere Funds Thank you for your investment in the Villere Equity Fund and the Villere Balanced Fund. St. Denis J. Villere George G. Villere George V. Young St. Denis J. Villere III Lamar G. Villere, CFA Footnotes: The opinions expressed above are those of St. Denis J. Villere, George G. Villere, George V. Young, St. Denis J. Villere III, and Lamar G. Villere and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments in the report for more complete information regarding fund holdings.Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Fund nor any of its representatives may give legal or tax advice. The Lipper Balanced Fund Index is an equally weighted performance index of the largest qualifying funds in the Lipper category.The Lipper Mid Cap Growth Fund Index invest in at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) below Lipper’s large-cap floor. These indices are unmanaged and returns include reinvested dividends.The S&P 500® Index is an unmanaged index that is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Barclays Capital Intermediate Government/Credit Bond Index measures the performance of the U.S. dollar-denominated U.S. Treasuries, government-related and investment-grade credit securities that have a remaining maturity of greater than or equal to 1 year or less than 10 years. It is not possible to invest directly in an index. Earnings growth is not a measure of the Fund’s future performance. 6 Villere Funds Mutual fund investing involves risk; loss of principal is possible.Investments in smaller and medium sized companies involve additional risks such as limited liquidity and greater volatility.The Balanced Fund will invest in debt securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower rated and non-rated securities present a great risk of loss to principal and interest than higher rated securities.The Equity Fund may invest in foreign securities.Foreign investments involve additional risks, including currency fluctuation, political and economic instability, lack of liquidity and differing legal and accounting standards.These risks are magnified in emerging markets.The Equity Fund’s ability to invest in initial public offerings (IPOs) involves a higher degree of risk than more seasoned companies. Past performance is not indicative of future results. Morningstar Numeric Rankings represent a fund’s total return rank relative to all funds that have the same Morningstar Category. Percentile ranking is based on the total number of funds ranked and the Morningstar total return, which includes both income and capital gains or losses and is not adjusted for sales charges or redemption fees. The highest percentile rank is 1 and the lowest is 100. @ 2015 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Must be preceded or accompanied by a current prospectus. The Funds are distributed by Quasar Distributors, LLC. 5/15 7 Villere Funds SECTOR ALLOCATION at February 28, 2015 (Unaudited) Villere Balanced Fund Sector Allocation Percent of Net Assets Finance & Insurance % General Manufacturing % Food Manufacturing % Computer & Electronic Products % Retail Trade % Professional, Scientific & Technical Services % Mining % Information % Real Estate, Rental & Leasing % Money Market Funds % Transportation & Warehousing % Utilities % Chemical Manufacturing % Other Assets in Excess of Liabilities 0.1 % Total % 8 Villere Funds SECTOR ALLOCATION at February 28, 2015 (Unaudited) Villere Equity Fund Sector Allocation Percent of Net Assets Finance & Insurance % General Manufacturing % Food Manufacturing % Computer & Electronic Products % Mining % Money Market Funds % Retail Trade % Professional, Scientific & Technical Services % Information % Real Estate, Rental & Leasing % Liabilities in Excess of Other Assets* 0.0 % Total % * Less than 0.0% of net assets. 9 Villere Funds EXPENSE EXAMPLE For the Six Months Ended February 28, 2015 (Unaudited) As a shareholder of the Villere Balanced Fund and Villere Equity Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/14 – 2/28/15). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request a redemption be made by wire transfer, the Funds’ transfer agent currently charges a $15.00 fee.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem shares within 60 calendar days after you purchase them for the Villere Equity Fund.In addition to the Funds’ expenses, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds of other investment companies in which the Funds have shares.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account 10 Villere Funds EXPENSE EXAMPLE For the Six Months Ended February 28, 2015 (Unaudited) (Continued) values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Villere Balanced Fund Beginning Ending Expenses Paid Account Account During the Period Value 9/1/14 Value 2/28/15 9/1/14 – 2/28/15* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Villere Balanced Fund’s annualized expense ratio for the most recent six-month period of 0.85% multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). Villere Equity Fund Beginning Ending Expenses Paid Account Account During the Period Value 9/1/14 Value 2/28/15 9/1/14 – 2/28/15* Actual $ 948.00 Hypothetical (5% annual return before expenses) ** Expenses are equal to the Villere Equity Fund’s annualized expense ratio of 1.09% (reflecting fee recoupments in effect) multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 11 Villere Balanced Fund SCHEDULE OF INVESTMENTS at February 28, 2015 (Unaudited) Shares Value COMMON STOCKS: 71.3% Aerospace Products & Services: 3.5% BE Aerospace, Inc.* $ Computer & Electronic Products: 6.8% Apple, Inc. Varian Medical Systems, Inc.* Credit Intermediation: 12.8% Euronet Worldwide, Inc.* EverBank Financial Corp. Visa, Inc. Data Processing & Hosting: 2.1% DST Systems, Inc. Food Manufacturing: 7.5% Flowers Foods, Inc. Pinnacle Foods Inc. Furniture Manufacturing: 3.3% Leggett & Platt, Inc. Insurance Carriers: 3.5% Express Scripts Holding Co.* Machinery: 3.3% 3D Systems Corp.* Merchant Wholesalers & Durable Goods: 4.0% LKQ Corp.* Oil & Gas Extraction: 2.8% Sanchez Energy Corp.*1 Professional, Scientific & Technical Services: 5.4% EPIQ Systems, Inc. 1,2 Luminex Corp.*1,2 Real Estate: 4.7% The Howard Hughes Corp.* Retail: 6.5% The Men’s Wearhouse, Inc. Sotheby’s Sporting & Recreation Goods: 5.1% Pool Corp.1 TOTAL COMMON STOCKS (Cost $481,234,154) The accompanying notes are an integral part of these financial statements. 12 Villere Balanced Fund SCHEDULE OF INVESTMENTS at February 28, 2015 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS: 25.1% Administrative & Support Services: 0.1% Western Union Co., 1.262%, $ 8/21/153 $ Air Transportation: 0.2% PHI, Inc., 5.250%, 3/15/19 Beverage & Tobacco Products: 1.6% Anheuser- Busch InBev Financial, Inc., 0.800%, 1/15/16 Diageo Capital PLC, 0.625%, 4/29/16 PepsiCo, Inc., 3.125%, 11/01/20 Building Material, Garden & Supplies Dealers: 0.2% The Home Depot, Inc., 5.400%, 3/01/16 Chemical Manufacturing: 0.6% AbbVie, Inc., 1.750%, 11/06/17 Commercial Finance: 0.1% John Deere Capital Corp., 2.250%, 4/17/19 Computer & Electronic Products: 2.3% Dell Computer Corp., 7.100%, 4/15/28 Hewlett-Packard Co., 3.750%, 12/01/20 ION Geophysical Corp., 8.125%, 5/15/18 Texas Instruments, Inc., 1.000%, 5/01/18 Credit Intermediation: 6.2% BB&T Corp., 4.900%, 6/30/17 Capital One N.A., 1.500%, 3/22/18 Discover Bank, 2.000%, 2/21/18 Ford Motor Credit Co. LLC, 1.684%, 9/08/173 2.875%, 10/01/18 JPMorgan Chase & Co., 3.150%, 7/05/16 1.625%, 5/15/18 Royal Bank Of Canada, 1.500%, 1/16/18 Sumitomo Mitsui Banking Corp., 0.900%, 1/18/16 The accompanying notes are an integral part of these financial statements. 13 Villere Balanced Fund SCHEDULE OF INVESTMENTS at February 28, 2015 (Unaudited) (Continued) Principal Amount Value Credit Intermediation: 6.2% (Continued) Whitney National Bank, 5.875%, $ 4/01/17 $ Fabricated Metal Products: 0.7% Stanley Black & Decker, Inc., 2.900%, 11/01/22 Food Manufacturing: 2.4% Campbell Soup Co., 2.500%, 8/02/22 Flowers Foods, Inc., 4.375%, 4/01/22 Kraft Foods Group, Inc., 5.375%, 2/10/20 Furniture Manufacturing: 0.1% Leggett & Platt, Inc., 3.400%, 8/15/22 Machinery Manufacturing: 0.2% Cummins, Inc., 3.650%, 10/01/23 Miscellaneous Manufacturing: 0.6% International Game Technology, 5.500%, 6/15/20 Motion Picture & Entertainment: 0.6% Viacom, Inc., 3.500%, 4/01/17 2.500%, 9/01/18 3.250%, 3/15/23 Oil & Gas: 1.8% Phillips 66, 4.300%, 4/01/22 Stone Energy Corp., 7.500%, 11/15/22 Oil & Gas Extraction: 0.7% Sanchez Energy Corp., 6.125%, 1/15/23 Professional, Scientific & Technical Services: 0.6% Equifax, Inc., 3.300%, 12/15/22 Publishing Industries: 1.3% Symantec Corp., 4.200%, 9/15/20 Rail Transportation: 0.9% Norfolk Southern Corp., 3.000%, 4/01/22 Retail: 0.1% Amazon.com, Inc., 2.500%, 11/29/22 The accompanying notes are an integral part of these financial statements. 14 Villere Balanced Fund SCHEDULE OF INVESTMENTS at February 28, 2015 (Unaudited) (Continued) Principal Amount Value Securities & Financial Services: 0.7% Goldman Sachs Group, Inc., 5.250%, $ 7/27/21 $ Merrill Lynch & Co., Inc., 6.875%, 11/15/18 Telecommunications: 1.1% AT&T, Inc., 1.600%, 2/15/17 Vodafone Group PLC, 4.625%, 7/15/18 4.375%, 3/16/21 Utilities: 1.4% Duke Energy Corp., 2.150%, 11/15/16 Southern Co., 2.450%, 9/01/18 Wisconsin Electric Power Co., 1.700%, 6/15/18 Water Transportation: 0.6% Carnival Corp., 3.950%, 10/15/20 TOTAL CORPORATE BONDS (Cost $203,911,698) SHORT-TERM INVESTMENTS: 3.5% Money Market Funds: 3.5% Federated Treasury Obligation Fund – Trust Shares, 0.010%4 Fidelity Money Market Portfolio – Select Class, 0.010%4 TOTAL SHORT-TERM INVESTMENTS (Cost $28,783,987) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $713,929,839) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. See Note 6 in Notes to Financial Statements. 2 A portion of this security is considered illiquid.As of February 28, 2015, the total market value of illiquid securities was $44,418,459 or 5.4% of net assets.See Note 2 in Notes to Financial Statements. 3 Variable rate security. 4 Seven-day yield as of February 28, 2015. The accompanying notes are an integral part of these financial statements. 15 Villere Equity Fund SCHEDULE OF INVESTMENTS at February 28, 2015 (Unaudited) Shares Value COMMON STOCKS: 92.7% Aerospace Products & Services: 4.4% BE Aerospace, Inc.* $ Computer & Electronic Products: 7.9% Apple, Inc. Varian Medical Systems, Inc.* Credit Intermediation: 18.1% Euronet Worldwide, Inc.* EverBank Financial Corp. Financial Engines, Inc. Visa, Inc. Data Processing & Hosting: 4.9% DST Systems, Inc. Food Manufacturing: 9.1% Flowers Foods, Inc. Pinnacle Foods Inc. Furniture Manufacturing: 4.6% Leggett & Platt, Inc. Insurance Carriers: 4.3% Express Scripts Holding Co.* Machinery: 3.8% 3D Systems Corp.* Merchant Wholesalers & Durable Goods: 4.1% LKQ Corp.* Oil & Gas Extraction: 7.8% Oceaneering International, Inc. Sanchez Energy Corp.*1 Professional, Scientific & Technical Services: 6.9% EPIQ Systems, Inc.1,2 Luminex Corp.*1,2 Real Estate: 4.7% The Howard Hughes Corp.* Retail: 7.1% The Men’s Wearhouse, Inc. Sotheby’s Sporting & Recreation Goods: 5.0% Pool Corp.1 TOTAL COMMON STOCKS (Cost $37,631,690) The accompanying notes are an integral part of these financial statements. 16 Villere Equity Fund SCHEDULE OF INVESTMENTS at February 28, 2015 (Unaudited) (Continued) Shares Value SHORT-TERM INVESTMENTS: 7.3% Money Market Funds: 7.3% Federated Treasury Obligation Fund – Trust Shares, 0.010%3 $ Fidelity Money Market Portfolio – Select Class, 0.010%3 Invesco Short-Term Treasury Portfolio – Institutional Class, 0.010%3 TOTAL SHORT-TERM INVESTMENTS (Cost $3,334,356) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $40,966,046) Liabilities in Excess of Other Assets: 0.0%^ ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ Amount is less than 0.05%. 1 Affiliated company as defined by the Investment Company Act of 1940. See Note 6 in Notes to Financial Statements. 2 A portion of this security is considered illiquid.As of February 28, 2015, the total market value of illiquid securities was $3,113,070 or 6.9% of net assets.See Note 2 in Notes to Financial Statements. 3 Seven-day yield as of February 28, 2015. The accompanying notes are an integral part of these financial statements. 17 Villere Funds STATEMENTS OF ASSETS AND LIABILITIES at February 28, 2015 (Unaudited) Villere Villere Balanced Fund Equity Fund ASSETS Investments in unaffiliated securities, at value (Cost $603,733,735 and $33,647,426, respectively) $ $ Investments in affiliated securities, at value (Cost $110,196,104 and $7,318,620, respectively) Total investments, at value (Cost $713,929,839 and $40,966,046, respectively) Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed — Investment advisory fees Administration fees Trustee fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed (Accumulated) net investment income (loss) ) Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ Net Assets $ $ Shares of beneficial interest issued and outstanding Net assets value, offering, and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 18 Villere Funds STATEMENTS OF OPERATIONS For the Six-Months Ended February 28, 2015 (Unaudited) Villere Villere Balanced Fund Equity Fund INVESTMENT INCOME Interest $ $ Income Dividends from unaffiliated investments Dividends from affiliated investments (Note 6) Total investment income EXPENSES Investment advisory fees Administration fees Transfer agent fees Custody fees Fund accounting fees Reports to shareholders Registration fees Miscellaneous expense Audit fees Trustee fees Chief Compliance Officer fees Legal fees Insurance expense Total expenses Plus: prior year fees recouped — Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on unaffiliated investments Net realized loss on affiliated investments (Note 6) ) ) Change in net unrealized depreciation on investments ) ) Net realized and unrealized loss on investments ) ) Net decrease in net assets resulting from operations $ ) $ ) The accompanying notes are an integral part of these financial statements. 19 Villere Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on unaffiliated investments Net realized loss on affiliated investments ) — Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase (decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. 20 Villere Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on unaffiliated investments ) Net realized loss on affiliated investments ) — Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net realized gain ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ ) (a) Summary of capital share transactions is as follows: Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $0 and $5,061, respectively. The accompanying notes are an integral part of these financial statements. 21 Villere Balanced Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Six Months Ended February 28, Year Ended August 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) — — Total distributions ) Net asset value, end of period/year $ Total return )%^ % SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ Portfolio turnover rate 5 %^ 25
